Citation Nr: 0123951	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to September 30, 1998, 
for service connection for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  By a rating decision dated January 2001, 
the RO granted an earlier effective date for the veteran's 
headaches from September 30, 1998.  The veteran appealed 
contending that the date should be from February 3, 1981.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  An unappealed RO decision in May 1981 denied the 
veteran's original claim for entitlement to service 
connection for headaches; the veteran's application to reopen 
that claim was received by the RO on June 17, 1999; and, in a 
subsequent decision, the RO reopened the claim and granted 
service connection for tension headaches as secondary to the 
service-connected disability of Post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating effective 
June 17, 1999; in a rating decision dated January 2001, the 
RO granted an earlier effective date from September 30, 1998 
in which a medical statement was found to constitute an 
informal claim.  



CONCLUSION OF LAW

An effective date earlier than September 30, 1998, for the 
award of service connection for headaches is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that an earlier effective date for the 
award of service connection for headaches is warranted.  He 
asserts that the effective date should be February 3, 1981, 
the date of his original claim.

The record reveals that an unappealed RO decision in May 1981 
denied the veteran's original claim for entitlement to 
service connection for headaches.  The veteran's application 
to reopen that claim was received by the RO on June 17, 1999.  
Service connection for tension headaches as secondary to the 
service-connected disability of PTSD was granted and assigned 
a 30 percent disability evaluation effective June 17, 1999, 
the date the reopened claim was received.  In a rating 
decision dated January 2001, the RO increased the veteran's 
evaluation to 50 percent and granted an earlier effective 
date from September 30, 1998, in which a medical statement 
was found to constitute an informal claim.  

At his August 2000 RO hearing, the veteran testified that he 
should be granted an earlier effective date for his headaches 
from the date he filed his original claim for service 
connection.


Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103(A) (West Supp. 2001), (VCAA), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
See also implementing regulation at 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA outpatient treatment reports September 1994 to 
March 1997, statement from VA physician dated September 1995, 
private hospital reports dated April 1980 and January 1981, 
VA hospital report dated July 1993 and March 1997, private 
medical reports dated January 1999, VA examination dated 
December 1999, and private medical records from C.H.L., M.D. 
dated December 1983 to November 1995.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for a grant of service connection for tension headaches.  
The discussions in the statement of the case and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Thus, although the claim was developed 
before the effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in order 
to be considered a "claim" or "application" for benefits.  
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a). Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has explicitly 
stated that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon, 12 Vet. App. at 35.

Analysis

Pursuant to the laws and regulations cited above, the 
effective date for service connection for tension headaches 
should be the later date of either the date he filed to 
reopen his claim of service connection for tension headaches, 
or the date that entitlement arose.  As noted above, the 
effective date assigned by the RO for the grant of service 
connection was September 30, 1998, the date a medical 
statement was received which the RO constituted as an 
informal claim under 38 C.F.R. § 3.155.  The RO noted that 
the veteran followed with a formal claim within one year on 
June 17, 1999.  In sum, there is no evidence that the veteran 
filed what would constitute an informal claim of service 
connection under 38 C.F.R. § 3.155 prior to September 30, 
1998.  As such, the evidence is against an effective date 
earlier than September 30, 1998, for the award of service 
connection for tension headaches.  38 C.F.R. § 3.400.



ORDER

Entitlement to an effective date prior to September 30, 1998 
for the grant of service connection for tension headaches is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

